EXHIBIT 10.2 PROMISSORY NOTE Honolulu, Hawaii $10,000,000.00September September 2, 2009 FOR VALUE RECEIVED, PACIFIC OFFICE PROPERTIES, L.P., a Delaware limited partnership (the “Maker”), promises to pay to the order of FIRST HAWAIIAN BANK, a Hawaii corporation (the “Lender”), at its main office at 999 Bishop Street, Honolulu, Hawaii 96813 or at such other place as the holder of this Note (the “Holder”) may from time to time designate, the principal sum of TEN MILLION AND NO/100 DOLLARS ($10,000,000.00) (the “Maximum Commitment”), or so much thereof as is from time to time advanced, pursuant and subject to the terms and conditions of that certain Credit Agreement executed concurrently herewith by the Maker and the Lender (the “Loan Agreement”), together with interest on each advance of the principal sum, from the date thereof, at the interest rate specified below on the principal balance remaining unpaid from time to time. Interest.The interest payable under this Note shall be a fluctuating rate per annum equal to one (1.00) percentage point higher than the effective rate of interest paid by the Lender on the “Pledged Account” (as defined in the Loan Agreement) from time to time during the term of this Note.Interest shall be computed on the basis of a year of 360 days, and the actual number of days elapsed. Advances.Within the limits of the Maximum Commitment, and subject to the provisions of this Note, and to the terms and conditions of the Loan Agreement, the Maker may borrow, prepay and re-borrow.All advances made by the Lender to the Maker hereunder and all payments made by the Maker on account of principal or interest shall be endorsed on the grid attached hereto which is a part of this Note.The Lender will advance to the Maker such sums, within the limits of the Maximum Commitment, as may be requested from time to time, upon notice given by telephone (promptly confirmed in writing) received from Lawrence J. Taff or such other officer of the Maker as may be designated by Lawrence J. Taff in writing.
